—Order, Supreme Court, New York County (Barry Cozier, J.), entered June 30, 1999, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs’ action to recover real estate commissions on a theory of unjust enrichment, not having been commenced within six years of the accrual of the claims, is time-barred (see, CPLR 213 [1]; compare, e.g., Whalen v Gerzof, 76 NY2d 914). Concur— Sullivan, P. J., Rosenberger, Lerner, Andrias and Friedman, JJ.